On the 24th of February, 1934, in the night season, the plaintiff was driving his automobile which was a 1929 Ford coach in a southerly direction in the Town of Beacon Falls on the main highway leading from Naugatuck to Beacon Falls. Suddenly his lights went out. He operated his car to the right of the road close to the guard rail and stopped within a very few car lengths and upon stopping immediately alighted from the car and stepped directly to the left side of the hood which he was about to raise when the defendant, Benjamin Federowicz operating a motor vehicle owned by the defendant John Federowicz, crashed into the rear of plaintiff's automobile damaging it beyond repair, injuring the plaintiff, and also damaging the automobile operated by the defendant, Benjamin.
The night was clear, the weather good and the surface of the road was dry. There was no artificial light in the vicinity of the accident, but with adequate light equipment upon the defendant's car plaintiff's position was easily visible to one approaching from the direction from which the defendant Benjamin came since he had to travel over a sufficient distance of highway which was straight and immediately to the rear of plaintiff's automobile before colliding with it.
The plaintiff was in the exercise of reasonable care.
The defendant Benjamin was negligent and his negligence was the cause of the injuries plaintiff received.
It was admitted upon the trial that the car operated by the defendant Benjamin was a family car. *Page 81 
Plaintiff's special damages were $216. He received a concussion of the brain and a scalp wound and some bruises from which he suffered pain.
   Judgment may be entered for the plaintiff upon the defendant's cross-complaint, and, upon the complaint to recover from the defendants $500.00 damages and cost.